In a matrimonial action in which the parties were divorced by judgment dated August 16, 1982, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Maraño, J), dated November 26, 2002, as granted that branch of the plaintiffs motion which was, in effect, for a money judgment for maintenance arrears and denied those branches of his cross motion which were to modify the judgment of divorce to eliminate his obligation to pay maintenance and provide certain insurance coverage for the plaintiffs benefit.
Ordered that the order is affirmed, with costs.
In this matrimonial action, the defendant former husband, inter alia, sought to modify the parties’ judgment of divorce to eliminate his obligation to pay the plaintiff former wife maintenance and provide certain insurance coverage for her benefit. However, the defendant failed to establish a substantial change in circumstances warranting such a modification (see Domestic Relations Law § 236 [B] [9] [b]; cf. Matter of Prisco v Buxbaum, 275 AD2d 461 [2000]; Sitler v Sitler, 266 AD2d 202 [1999]; Manno v Manno, 224 AD2d 395 [1996]). Further, he failed to show that such a modification was warranted pursuant to Domestic Relations Law § 248 (see Matter of Bliss v Bliss, 66 NY2d 382 [1985]). Accordingly, the Supreme Court providently denied such relief.
The defendant’s remaining contention is without merit. Ritter, J.P., Florio, Friedmann and H. Miller, JJ., concur.